Mr. Chief Justice Thompson, dissenting: Counsel for the objector in this and other cases considered by the court at this term contend that .the county board in a county where additional taxes have been authorized by a vote of the people of the county for highway purposes has no authority to levy any part of the annual tax of twenty-five cents authorized by paragraph 6 of section 25 of the County act. This section authorizes the county board to cause to be annually levied and collected taxes for county purposes not exceeding fifty cents on the $100 valuation, “and also in addition thereto an annual tax not to exceed twenty-five cents on the $100 valuation, for the purposes of improving and maintaining the State aid roads and of paying the interest and principal of bonded indebtedness heretofore duly authorized for the construction of State aid roads in the county, unless additional taxes for said bonds and interest or improvement and maintenance have otherwise been authorized by a vote of the people of the county.” It is contended, and the opinion of the court in this case seems to hold, that the last clause in this paragraph means that the additional tax of twenty-five cents cannot be levied where the legal voters of the county have otherwise authorized an additional tax for highway purposes. As I read this paragraph, the last clause is not a limitation on the authority of the county board to levy the additional tax of twenty-five cents, but it is a limitation on the authority of the county board to levy a tax exceeding twenty-five cents except where the people have authorized, by a vote upon the question, an additional tax exceeding that amount. For instance, if the county board desires to levy an annual tax of forty cents on the $100 valuation for the purpose of improving and maintaining the State aid roads of the county, it would be necessary to have an affirmative vote of the legal voters of the county authorizing the excess of fifteen cents before the county board would have authority to make the forty cent levy. The authority to levy the annual tax of twenty-five cents for highway purposes was given to the several county boards by an amendment to the County act which became effective July x, 1921. It seems clear that the legislature intended that the county board in every county should have authority to levy an annual tax not to exceed twenty-five cents on the $100 valuation for highway purposes, but it is equally clear that it did not thereby intend to authorize double taxation in. counties where the legal voters had theretofore authorized the county board to levy an additional tax for the same purpose. Therefore, where the legal voters have, prior to July 1, 1921, authorized an additional highway tax, the county board must take into consideration this additional tax, in making its annual levy, and not levy an amount to exceed twenty-five cents on the $100 valuation for highway purposes unless the people of the county have by a vote on the question authorized it to levy an amount in excess of twenty-five cents.